Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION

                                              CASE NO.

  DELORES MCDONALD,

        Plaintiff,
  v.

  WAL-MART STORES EAST, L.P.,

        Defendant.
  _______________________________________/

        WAL-MART STORES EAST, L.P.’S INC’S NOTICE OF REMOVAL

        Defendant, Wal-Mart Stores East, L.P., (“Wal-Mart”), by and through its

  undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(1), and

  Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the action

  filed in the 15th Judicial Circuit Court in and for Palm Beach County, Florida, Case

  No. 50-2020-CA-009059, with full reservation of rights, exceptions and defenses,

  and in support thereof states:

                                       I. BACKGROUND

        1.     On or about August 25, 2020, Plaintiff filed her Complaint against

  Wal-Mart in the 15th Judicial Circuit Court in and for Palm Beach County, Florida.

  See Pl.’s Compl., attached as Ex. “A.”

        2.     The Complaint was served on Wal-Mart on August 26, 2020. See

  Service of Process attached as Ex. “B.”




                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 2 of 12




        3.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of

  injuries she allegedly sustained on October 3, 2019 while at the Wal-Mart store

  located in Palm Beach County, Florida See Ex. “A” at ¶¶ 3-5.

        4.     Specifically, the Plaintiff alleges she slipped and fell on a transitory

  substance located on the floor of the Wal-Mart store, which she alleges has caused

  her to sustain injuries. Id. at ¶ 5-11.

        5.     Further, Plaintiff alleges Wal-Mart breached its duty to provide her

  with a reasonably safe environment by failing to maintain its premises in a

  reasonably safe manner. Id.

        6.     The Plaintiff is a resident of Palm Beach County, Florida. Id. at ¶ 2.

        7.     On or about June 1, 2020, prior to filing the instant lawsuit, the

  Plaintiff submitted a pre-suit demand letter which included medical bills that

  total $56,894.35. See Redacted Pre-Suit Demand Letter attached as Ex. “C.” 1

        8.     In addition to the past medical expenses of $56,894.35, the Plaintiff’s

  treating physician, Dr. Malcolm MacLaren, at medical facility Total MD determined

  that the Plaintiff would require additional medical care throughout her lifetime at a

  cost of $150,000.00 - $200,00.00 which includes costs of future MRIs, Surgical

  evaluations, physical therapy, and medical equipment. See Dr. MacLaren’s

  Medical Record attached as Ex. “D.”



  1
   Wal-Mart has not filed the entire complement of medical records which Plaintiff
  submitted with her pre-suit demand letter in order to protect the Plaintiff’s
  personal information. Should the Court wish to see these documents, Wal-Mart will
  provide same to the Court upon instructions by the Court.
                                           2
                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 3 of 12




        9.       Further, Plaintiff alleges damages for pain and suffering, past loss

  wages, mental anguish, incapacity to earn wages in the future and loss of capacity

  for the enjoyment of life. See Ex. “A” at ¶ 11.

        10.      Based on Plaintiff’s alleged injuries, medical bills, and future medical

  expenses to be incurred, the Plaintiff offered to settle the claim for $300,000.00.

  See Ex. “C.”

        11.      This matter is therefore removable based on diversity of citizenship of

  the parties, and because the amount in controversy is in excess of $75,000.00

  exclusive of interest, attorney’s fees, and costs.

        12.      Wal-Mart attaches hereto and makes a part of this notice a copy of the

  process, pleadings, and other papers filed in the 15th Judicial Circuit in and for

  Palm Beach County, Florida together with a docket sheet from the Clerk of the

  Court. See State Court Docket and Pleadings attached as Composite Ex. “E.”

        13.      Wal-Mart reserves the right to raise all defenses and objections in this

  action after the action is removed to this Court.

                                  II. REMOVAL IS TIMELY

        14.      In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

  Removal within thirty (30) days of the date that it received a copy of Plaintiff’s

  Complaint. Plaintiff’s Complaint is the initial pleading setting forth the claim for

  relief upon which Plaintiff’s action is based. The thirty (30) day period commenced

  on August 26, 2020, when Plaintiff served her Complaint. See Ex. “B.”




                                                      3
                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 4 of 12




         15.    Venue exists in the United States District Court for the Southern

  District of Florida, West Palm Beach Division, because the 15th Judicial District in

  and for Palm Beach County, Florida where Plaintiff filed her state court Complaint

  is located in Palm Beach County Florida, which is located within the United States

  District Court for the Southern District of Florida, West Palm Beach Division.

         III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        16.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or

  value of $75,000.00, exclusive of interest and costs, and is between – citizens of

  different States.” This action satisfies the complete diversity of citizenship

  requirement of 28 USC § 1332(a)(1).

        A.     Citizenship of DELORES McDONDALD

        17.    Plaintiff is a resident of Palm Beach County, Florida. See Ex. “A” at ¶ 2.

   Although Plaintiff’s Complaint does not state the Plaintiff’s citizenship, “[i]t is well

   established that a party’s residence is prima facie evidence of a party’s domicile,”

   and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to his

   citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J)

   (internal citations omitted).

        18.    Here, Plaintiff’s Complaint indicates she is a resident of Palm Beach

  County, Florida. See Ex. “A” at ¶ 2.                Plaintiff’s Palm Beach County, Florida

  residence is prima facie evidence of her domicile which is equivalent to citizenship

  for purposes of establishing diversity in this case. See Katz, 2009 WL 1532129 at *3.

                                                     4
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 5 of 12




          B. Citizenship of WAL-MART STORES EAST, L.P.

        19.     At the time of the alleged incident, and currently, Wal-Mart Stores

  East, LP is a limited partnership which currently is, and was at the time of the

  Complaint, a Delaware Limited Partnership. See SunBiz Report attached as Ex.

  “F.” WSE Management, LLC is the general partner and WSE Investment, LLC is

  the limited partner of Wal-Mart Stores East, LP. These are the only partners of

  Wal-Mart Stores East, LP. WSE Management, LLC and WSE Investment, LLC

  were at the time of filing the Complaint, and still are, Delaware limited liability

  companies. The sole member of WSE Management, LLC and WSE Investment, LLC

  is, and was at the time of filing the Complaint, Wal-Mart Stores East, LLC, an

  Arkansas Limited Liability Company. The sole member of Wal-Mart Stores East,

  LLC is, and was at the time of filing the Complaint, Wal-Mart Stores, Inc. Wal-Mart

  Stores Inc., is, and was at the time of filing the Complaint, an incorporated entity

  under the laws of the State of Delaware. Wal-Mart Stores Inc., at the time the

  Complaint was filed and presently, incorporated in the State of Delaware. The

  principal place of business for all of the above mentioned entities (Wal-Mart Stores

  East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-Mart Stores East,

  LLC; and Wal-Mart Stores, Inc.) is, and was at the time of the incident and at all

  material times, Bentonville, Arkansas. See SunBiz Report for Wal-Mart attached

  as Ex. “F.”




                                                     5
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 6 of 12




                          IV. AMOUNT IN CONTROVERSY

       20.     The amount in controversy exceeds $75,000.00. Although Plaintiff’s

  Complaint does not specify an amount in controversy other than the state court

  jurisdictional minimum of $30,000.00, it is clear from Plaintiff’s pre-suit demand

  that her claimed damages exceeds the jurisdictional minimum in this Court of

  $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla.

  June 1, 2009) (concluding the defendant met its jurisdictional burden of

  establishing the amount in controversy based on information received from the

  plaintiffs in the pre-suit demand package); see also Mick v. De Vilbiss Air Power Co.,

  No. 6:10-CV-1390-ORL, 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010)

  (discussing pre-suit demand letters are competent evidence of the amount in

  controversy.).

          21. Where, as here, a plaintiff makes “an unspecified demand for damages

  in state court, a removing defendant must prove by a preponderance of the evidence

  that the amount in controversy more likely than not exceeds the . . . jurisdictional

  requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

  1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069

  (11th Cir. 2000).

          22. “In the Eleventh Circuit, a district court may consider the complaint

  and any later received paper from the plaintiff as well as the notice of removal and

  accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

  1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

                                                    6
                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 7 of 12




  F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

  evidence outside of the removal petition if the facts therein existed at the time of

  removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

  and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

  “Therefore, pre-suit settlement offers and demands may be considered in evaluating

  whether a case has been properly removed.” Id.

          23. In the present case, the relevant portions of Plaintiff’s $300,000.00

  pre-suit demand conclusively establish that the amount in controversy exceeds the

  $75,000.00 jurisdictional minimum. Notably, (1) Plaintiff’s past medical bills totaled

  $56,894.35 as of June 1, 2020, (2) her treating physician, Dr. MacLaren, determined

  that the Plaintiff would require additional medical care throughout her

  lifetime at a cost of $150,000.00 - $200,00.00 which includes costs of future MRIs,

  Surgical evaluations, physical therapy, and medical equipment, and her Complaint

  alleges additional damages for (3) pain and suffering, past loss wages, mental

  anguish, incapacity to earn wages in the future, and loss of capacity for the

  enjoyment of life.

          24. Admittedly, Plaintiff demands $300,000.00 to settle her claims which

  are inclusive of past medical expenses; future medical expenses and care; and pain

  and suffering. See Ex. “C.”

          25. These representations sufficiently and conclusively establish by a

  preponderance of the evidence that the amount in controversy exceeds the requisite




                                                     7
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 8 of 12




  $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. Numerous

  decisions support this conclusion.

           26.   For example, in Katz v. J.C. Penney Corp., supra, the court concluded

  that the removing defendant properly established the amount in controversy by

  addressing through affidavit information received from Plaintiff’s pre-suit demand

  package. The court specifically noted it was persuaded that the pre-suit demand

  package reflected an honest assessment of damages by plaintiffs because, like

  Plaintiff’s pre-suit demand letter, it was based on medical records provided by the

  plaintiff. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1,

  2009).

           27. In AAA Abachman Enterprises, Inc. v. Stanley Steemer, Int’l, Inc., 268

  Fed. Appx. 864 (11th Cir. 2008), the court relied on plaintiff’s demand letter seeking

  more than $75,000.00 in damages to establish federal jurisdiction. See also Scott v.

  Home Depot U.S.A., Inc., 2012 WL 86986, *3 (S.D.Fla. Jan. 11, 2012) (denying

  defendant’s motion for remand citing plaintiff’s actual damages of approximately

  $39,000.00 and concluding that future treatment would likely exceed the amount

  needed to reached the jurisdictional minimum.); La Rocca v. Stahlheber, 676 F.

  Supp. 2d 1347, 1349 (S.D. Fla. 2009) (this Court denied plaintiff’s motion to remand

  citing plaintiff’s demand letter claiming $22,563.00 in medical bills and the Court’s

  projections on likely future damages where a doctor estimated that plaintiff “‘could’

  incur costs of $2,500 to $5,000 per year” for future care).




                                                     8
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 9 of 12




          28. In Lazo v. US Airways, Inc., 2008 WL 3926430 (S.D. Fla. Aug. 26,

  2008), the court denied the plaintiff’s motion to remand citing to an affidavit filed by

  defense counsel where he recounted a conversation in which Plaintiff’s counsel

  stated his client was seeking to recover “at least $1,000,000.” The Court found this

  representation “constitute[d] legally certain evidence that plaintiff seeks damages

  in excess of $75,000.00.” Id.

          29. In the instance case, although the totality of Plaintiff’s future medical

  expenses are not specifically set forth in her pre-suit demand letter, Plaintiff’s

  future damages in the instant matter certainly exceed the $75,000.00 jurisdictional

  limit given that Plaintiff’s demand letter, together with her accompanying medical

  records and bills, demands $300,000.00. See Ex. “C.”

          30. In addition to past future medical expenses, Plaintiff’s Complaint

  claims damages for pain and suffering, loss of capacity for the enjoyment of life, and

  aggravation of prior injuries. See La Rocca, 676 F. Supp. 2d at 1349 (S.D. Fla. 2009);

  Scott, 2012 WL 86986, *3 (S.D.Fla. Jan. 11, 2012). Furthermore, Plaintiff also

  alleges her losses are permanent or continuing and she will suffer further loss into

  the future. See Ex. “A” at ¶ 11.

          31. Like Katz, here, even though the current actual past medical expenses

  are below the jurisdictional amount, Plaintiff’s future damages will certainly make

  up the difference since Plaintiff will require ongoing treatment due to the alleged

  permanent nature of her injuries.




                                                     9
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 10 of 12




           32. Based upon the pertinent case law above, Wal-Mart has conclusively

   established by a preponderance of the evidence the amount in controversy is

   satisfied based upon (1) Plaintiff’s $300,000.00 pre-suit demand letter and

   accompanying medical records and bills which total $56,894.35 in past medical

   bills and $150,000.00 - $200,000.00 in future medical expenses throughout

   her lifetime, as well as (2) Plaintiff’s claim for damages for pain and suffering,

   mental anguish, loss wages, loss of capacity for the enjoyment of life and

   aggravation of prior injuries. See La Rocca, 676 F. Supp. 2d at 1349 (S.D. Fla. 2009);

   Scott, 2012 WL 86986, *3 (S.D.Fla. Jan. 11, 2012); Katz, 2009 WL 1532129, *4

   (S.D.Fla. June 1, 2009).

           33. The    representations          made        in    Plaintiff’s       Complaint,   medical

   records/bills and pre-suit demand letter together sufficiently and conclusively

   establish by a preponderance of the evidence that the amount in controversy

   exceeds the requisite $75,000.00 jurisdictional minimum for this Court to retain

   jurisdiction.

           34. For example, in Katz v. J.C. Penney Corp., the court concluded that the

   removing defendant properly established the amount in controversy by addressing

   information received from Plaintiff’s pre-suit demand package. Katz, 2009 WL

   1532129 at 4. The Court specifically noted it was persuaded that the pre-suit

   demand package reflected an honest assessment of damages by plaintiffs because,

   like Plaintiff’s pre-suit demand letter in this case, it was based on medical records

   provided by the plaintiff. Id. Accordingly, Wal-Mart has shown by a preponderance

                                                    10
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 11 of 12




   of the evidence that the amount in controversy exceeds the jurisdictional minimum,

   rendering removal proper.

                                              V. CONCLUSION

          This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446

   because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

   are citizens of different states, and the amount in controversy exceeds $75,000.00

   exclusive of interest, fees, and costs. Upon filing of this Notice of Removal, Wal-

   Mart will promptly give written notice to Plaintiff, through her attorneys of record,

   and the Clerk of the Circuit Court for the 15th Judicial Circuit in and for Palm

   Beach County, Florida.

         WHEREFORE, Defendant, Wal-Mart Stores East, L.P., (“Wal-Mart”),

   respectfully requests the Notice of Removal be accepted as good and sufficient as

   required by law, and that the aforesaid action, Case No. 50-2020-CA-009059, on the

   docket of the Court for the 15th Judicial Circuit in and for Palm Beach County,

   Florida, be removed from that Court to the United States District Court for the

   Southern District of Florida, West Palm Beach Division, and that this Court assume

   full and complete jurisdiction thereof and issue all necessary orders and grant all

   general equitable relief to which Wal-Mart is entitled.

         Dated: September 23, 2020



                                  [Signature on following page]




                                                    11
                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81725-DMM Document 1 Entered on FLSD Docket 09/23/2020 Page 12 of 12




                                                   Respectfully submitted,

                                                   /s/ Patricia Concepcion
                                                   Jerry D. Hamilton
                                                   Florida Bar No.: 970700
                                                   jhamilton@hamiltonmillerlaw.com
                                                   William Edwards
                                                   Florida Bar No. 43766
                                                   wedwards@hamiltonmillerlaw.com
                                                   Patricia Concepcion
                                                   Florida Bar No. 109058
                                                   pconcepcion@hamiltonmillerlaw.com
                                                   HAMILTON, MILLER & BIRTHISEL, LLP
                                                   150 Southeast Second Avenue, Suite 1200
                                                   Miami, Florida 33131
                                                   Telephone: (305) 379-3686
                                                   Attorneys for Wal-Mart Stores East, L.P.

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 23, 2020, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
   foregoing is being served this day on all counsel of record or pro se parties identified on
   the following Service List in the manner specified, either via transmission of Notices
   of Electronic Filing generated by CM/ECF or in some other authorized manner for
   those counsel or parties who are not authorized to receive electronically notices of
   Electronic Filing.
                                                   /s/ Patricia Concepcion
                                                   Patricia Concepcion, Esq.

                                              SERVICE LIST

       THE SCHILLER KESSLER GROUP, PLC
       Sara B. Schafer, Esq.
       Florida Bar No.: 84455
       7501 W. Oakland Park Boulevard
       Ft. Lauderdale, FL 33319
       Telephone: (954) 933-3000
       Facsimile: (954) 358-1591
       Email: efile@injuredinflorida.com
       Attorneys for Plaintif
                                         12
                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
